Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, species (i), claims 1-7 and 21-23, in the reply filed on March 12, 2021 is acknowledged.  The traversal is on the ground(s) that the Examiner’s search of the Group I claims will likely provide a proper search for the Group II claims, and therefore respectfully submit that examination of Groups I and II will not present an undue burden; and the Examiner’s search of the Species (i) claims is likely to provide a proper search for the Species (ii) and Species (iii) claims, and therefore respectfully submit that examination of Species (i), (ii), and (iii) will not present an undue burden.  This is not found persuasive because the scope of the Groups and species of the claims are different which can lead to a different field of search and application of prior art. Any differences in scope is a different analysis.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 8-17 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Double Patenting
I.	A rejection based on double patenting of the “same invention” type finds its support in 

the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-7 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6 and 8 of prior U.S. Patent No. 10,487,410. This is a statutory double patenting rejection.

II.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 

11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 
438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 12 of U.S. Patent No. 10,487,410 (Emesh et al.). 

Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, Emesh teaches a method of forming a cobalt layer on a substrate, comprising:
• immersing a substrate having a conductive layer disposed thereon in a cobalt plating bath, wherein the cobalt plating bath comprises:
· a first amount of a cobalt ion; and 
· a first amount of at least one suppressor compound comprising an imidazole, imidazoline, or imidazolidine group, and wherein the imidazole, imidazoline, or imidazolidine group comprises an alkyl group; and
• biasing the conductive layer relative to an anode that is in electrical communication with the cobalt plating bath and the conductive layer to form a cobalt layer on a surface of the conductive layer, wherein the alkyl group is an oligomeric or polymeric polypropylene glycol group (Claim 11).
	Regarding claim 21, Emesh teaches wherein the substrate has a feature coated with the conductive layer (= a conductive seed layer) [Claim 11].
	Regarding claim 22, Emesh teaches wherein the conductive layer is a conductive seed layer (= a conductive seed layer) [Claim 11] and the conductive seed layer comprises a material selected from cobalt, copper, manganese, doped copper, ruthenium, or a combination thereof (Claim 12).
	Regarding claim 23, Emesh teaches wherein the cobalt plating bath has a pH of at least 

5 (Claim 11).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        April 2, 2021